Citation Nr: 1011145	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a kidney disorder.

2. Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The Veteran had active military service from September to 
November 1967.

These matters came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A September 1999 rating decision determined that 
new and material evidence had not been received to reopen 
claims for service connection for kidney and low back 
disorders.  The Veteran testified before a Veterans Law Judge 
at a hearing held at the RO in September 2001.  In a January 
2002 decision, the Board reopened the claims for service 
connection for kidney and back disorders, and remanded those 
claims for further development.  In a June 2004 decision, the 
Board denied entitlement to service connection for a kidney 
disorder and denied entitlement to service connection for a 
back disorder.

The Veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2004 Order, the Court granted a Joint Motion 
for Remand filed by the parties and vacated the Board's June 
2004 decision.  The case was thereafter returned to the 
Board.  

In June 2005, the Board remanded the issues of entitlement to 
service connection for a kidney disorder and a back disorder 
to the RO for further development.  The file returned to the 
Board, and in an April 2006 decision, the Board again denied 
entitlement to service connection for a kidney disorder and 
denied entitlement to service connection for a back disorder.

The Veteran appealed the April 2006 Board decision to the 
Court.  In an August 2007 Order, the Court granted a Joint 
Motion for Remand filed by the parties and partially vacated 
the Board's April 2006 decision.  The case was thereafter 
returned to the Board.

By letter dated in September 2007, the Veteran was notified 
that the Veterans Law Judge who conducted a hearing in the 
case was not longer employed at the Board and that he was 
entitled to an additional hearing before a Veterans Law Judge 
who would render a decision in his case.  He was informed 
that if he did not respond within 30 days, the Board would 
assume he did not want an additional hearing and would 
proceed accordingly.  The appellant did not respond to that 
correspondence.  The Board remanded the claims for additional 
development in May 2008.

The file returned to the Board, and in a December 2008 
decision, the Board again denied entitlement to service 
connection for a kidney disorder and denied entitlement to 
service connection for a back disorder.

The Veteran appealed the December 2008 Board decision to the 
Court.  In a November 2009 Order, the Court granted a Joint 
Motion for Remand filed by the parties and vacated the 
Board's December 2008 decision.  The case was thereafter 
returned to the Board.

The Board's decision addressing the claim for entitlement to 
service connection for a kidney disorder is set forth below.  
The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the VARO.


FINDINGS OF FACT

1.  No kidney disorder was noted at the Veteran's entry into 
active military service.

2.  During service the Veteran was diagnosed with bilateral 
chronic pyelonephritis and chronic cystitis.  

3.  Since service, the Veteran has complained of 
genitourinary symptoms similar to those experienced during 
service; during the course of this appeal, he was diagnosed 
with bilateral chronic pyelonephritis and chronic cystitis.




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral chronic 
pyelonephritis and chronic cystitis are met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for a kidney disorder, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II. Service Connection

The Veteran asserts that he has a current kidney disorder as 
a result of his military service.  In statements to VA and 
medical professionals, he has relayed two events during 
service which he believes caused his current kidney problems.  
First, the Veteran describes a detail that involved his 
shoveling wet, heavy sand.  During the shoveling detail, he 
stopped to urinate and saw blood in the urine.  Second, he 
states that a drill instructor put his foot on his back while 
he was crawling.  The Veteran maintains that he has continued 
to have frequent urination and burning with urination 
following service, with occasional blood in his urine.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The requirement that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  

A May 1967 pre-induction examination report reflected a 
normal genitourinary examination; the examiner noted no 
pertinent abnormalities.  In a Report of Medical History 
completed by the Veteran in connection with that examination, 
he denied frequent or painful urination and blood in the 
urine.  

During service, the Veteran was hospitalized at a service 
department medical facility during early November 1967.  It 
was indicated that he was treated at a urology clinic in mid-
October 1967 with a history of having passed blood in the 
urine.  This was terminal hematuria, which cleared 
spontaneously.  For about one month, there had been nocturia 
about two times per night and burning following urination.  
He also complained of one episode of enuresis.  He denied 
previous episodes of urinary tract disease.

Physical examination was essentially normal.  A urinalysis 
disclosed trace albumin and 50+ white blood cells per high 
power field.  An intravenous pyelogram (IVP) provided 
evidence of bilateral chronic pyelonephritis.  A cystogram 
showed a bladder of large capacity with no obstruction on 
voiding on the cystourethrogram and no residual on the post-
voiding film.  X-rays demonstrated bilateral chronic 
pyelonephritic changes.  Cystoscopy demonstrated generalized 
chronic inflammation in the bladder with trabeculation.  

A service department medical board convened in November 1967.  
The diagnoses included bilateral chronic pyelonephritis and 
chronic cystitis.  It was determined that these conditions 
existed prior to service and were not aggravated by active 
duty, although no explanation was offered for these 
conclusions.  The medical board recommended the Veteran's 
separation from service because of kidney disease.

A VA general medical examination was performed in February 
1982.  The Veteran gave a history of having blood in his 
urine after shoveling sand and dirt during his military 
service.  The diagnoses included possible polycystic kidney 
disease and possible chronic pyelonephritis.  

A September 1987 Hospital Discharge summary describes the 
Veteran's admission for possible kidney stone and urinary 
tract infection.  The only abnormality shown by the 
urinalysis was a ph of 8, 3-4 red cells, and occasional 
bacteria.  During his stay, the Veteran rapidly felt better, 
consistent with acute passage of a stone, and was discharged 
shortly thereafter.

During an April 2003 VA examination, the Veteran reported 
lethargy, weakness, and urination 5 times per day and once at 
night, hesitancy, normal stream, and dysuria.  The examiner 
noted a diagnosis of chronic polynephritis, with no disease 
at this time.  The physical examination of the kidney was 
normal, except for subjective slight tenderness over each 
kidney area.  The diagnosis after examination was of chronic 
urinary tract infection with no evidence of any urinary tract 
infection at this time.  The examiner opined that it is more 
likely than not that the Veteran's kidney disorder pre-
existed his entry into service and it was more likely than 
not that there was no increase in the severity of the 
Veteran's kidney disorder during active duty.  

After VA examination in September 2005, the same VA examiner 
diagnosed bilateral chronic pyelonephritis and chronic 
cystitis with trabeculation of the bladder.  The examiner 
stated that the Veteran had no kidney trouble prior to 
service but that it was evident that the Veteran did have 
some kidney problems in service with the diagnosis of 
pyelonephritis.  He added that after the Veteran got out of 
service he said that he had trouble all the time and is still 
having traces of blood in his urine.  The examiner noted that 
recent examinations indicated that his present urinary 
condition is probably a cystitis-type problem.  He concluded 
that the Veteran had no kidney trouble prior to service and 
that his kidney trouble started in service even though he was 
on active duty for only a short time.  

In an October 2005 addendum to the September 2005 
examination, the examiner revised his conclusions of 
September 2005 and stated that the Veteran had chronic 
pyelonephritis in service which more likely than not clearly 
and unmistakably existed prior to service and could not have 
developed nor been aggravated within the short period of 
active duty.

In July 2008, the Veteran's claims folder was again reviewed 
by the VA examiner who had previously examined him in April 
2003 and September 2005.  The examiner remarked that the 
diagnoses of bilateral chronic pyelonephritis and chronic 
cystitis meant that the disorders existed prior to service.  
He noted that there was no indication that the kidney or 
bladder problems were aggravated in any way by being on 
active duty for the short period of time he served.  

Lay statements received throughout this appeal from 
associates, family members and former fellow servicemen 
generally indicate that the Veteran had been in sound health 
prior to service, he often went on sick call during basic 
training, and he returned from service experiencing kidney 
problems.

The evidence of record does not show any kidney disorder 
prior to the Veteran's active military service.  Since no 
kidney disorder was noted at entry into service, the Veteran 
is presumed to have been in sound condition at that time.  
See 38 U.S.C.A. § 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b).  While a VA examiner has opined that the Veteran 
has a kidney disorder that predated service, the evidence 
does not clearly and unmistakably show a pre-existing kidney 
disorder and clearly and unmistakably show no aggravation of 
any pre-existing kidney disorder.  As such, the presumption 
of soundness is not rebutted.  See id.  

Under 38 C.F.R. § 3.303(b), where a condition noted during 
service is not shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned, a demonstration of 
continuity of symptomatology can be sufficient to establish 
service connection.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

During service, the Veteran was diagnosed with a kidney 
disorder; specifically, bilateral chronic pyelonephritis and 
chronic cystitis.  Lay statements from the Veteran and others 
indicate that the Veteran has had genitourinary problems 
since service.  Lay persons are competent to report 
observable symptoms such as frequency of urination, pain 
while urinating and blood in the urine.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  As 
described above, medical evidence also indicates post service 
complaints possibly attributable to a kidney disorder.  In 
2005, a VA examiner again diagnosed the disorder previously 
diagnosed during service-bilateral chronic pyelonephritis 
and chronic cystitis.

In summary, the Veteran was diagnosed with chronic 
pyelonephritis and chronic cystitis during service and lay 
and medical evidence indicates that he has had symptoms 
similar to those experienced during service (frequent 
urination, burning sensation when urinating, blood in urine) 
since service.  Moreover, the Veteran has a current diagnosis 
of chronic pyelonephritis and chronic cystitis.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Given the totality of the evidence, particularly that 
evidence showing similar symptoms starting in service and 
continuing to the present, and resolving all reasonable doubt 
on the question of medical nexus in the Veteran's favor, the 
Board finds that the criteria for service connection for 
chronic pyelonephritis and chronic cystitis are met.


ORDER

Service connection for chronic pyelonephritis and chronic 
cystitis is granted.


REMAND

The Veteran contends that he has a back disorder that 
originated in service, or, if pre-existing service, was 
aggravated by service.  

Given the points raised in the most recent Joint Motion for 
Remand, the Board finds that another remand is in order to 
obtain another VA examination and corresponding opinion.  The 
examination should be performed by a physician other than the 
VA physician who has examined the Veteran on two previous 
occasions.  The relevant history is noted below.  Specific 
instructions to the examiner are detailed in the numbered 
paragraphs below.  

No pertinent abnormalities were noted at the Veteran's May 
1967 pre-induction examination.  On a Report of Medical 
History, prepared in connection with the examination, the 
Veteran indicated that he had recurrent back pain.  Treatment 
notations of late September and early October 1967 service 
treatment records reflect complaints of back pain.  X-ray 
examination of the lumbosacral spine revealed an apparent 
mild scoliotic deformity.  There was flattening of the normal 
lordotic curvature.  The lumbar intervertebral disc spaces 
were relatively well-maintained and no bone destruction was 
noted.

The Veteran was evaluated at a neurology clinic on October 
17, 1967.  According to history, he had experienced back pain 
for the past 3 years.  The back pain was a generalized 
aching, aggravated by movement.  The Veteran suffered a back 
injury involving fracture of three vertebrae six months 
before.  The Veteran now had a constant pain in his hip and 
pain from the posterior thigh to the left heel.  The examiner 
remarked that a good history of radiating pain could not be 
elicited.  After describing the examination, the physician 
gave an impression of lumbosacral area strain; unable to 
diagnose sciatica.

During hospitalization in early November 1967, the Veteran 
was seen by the orthopedic clinic because of a two-year 
history of low back pain aggravated by movement.  X-rays and 
evaluation demonstrated no evidence of pathology.  An IVP 
revealed the presence of spondylolysis at L-5 and defects in 
the pars interarticularis of L-5.  L-5 was not slipped 
forward upon S-1.  

A service department medical board convened in November 1967.  
The diagnoses were bilateral chronic pyelonephritis; chronic 
cystitis; and low back pain, etiology undetermined.  It was 
determined that all conditions existed prior to service and 
were not aggravated by active duty.  The medical board 
recommended the Veteran's separation from service because of 
kidney disease.

A VA general medical examination was performed in February 
1982.  The Veteran gave a history of having developed a 
backache about two months after entering military service 
while shoveling sand and dirt.  He reported that he continued 
to have a backache.  Physical examination showed a normal 
musculoskeletal system.  No diagnosis was rendered regarding 
a back disorder.

Reports were received from Nyack Hospital in April 1983.  
They contain information regarding the Veteran's pre-service 
injury, i.e., that the Veteran was hospitalized in June 1967, 
3 months prior to service (but after his pre-induction 
examination), after he was struck on his back by a forklift.  
The injury had reportedly occurred at work two days prior to 
admission.  The diagnosis was fracture of the second and 
third transverse processes of the right lumbar vertebrae.

A VA outpatient treatment notation of January 1992 indicates 
that the Veteran was to be sent to a pain clinic for low back 
pain.  It was reported that he had been in a motor vehicle 
accident on the day of the outpatient appointment.  He had 
hit the top of his head on the back of the seat.  He had 
complaints of neck and shoulder pain.  The diagnosis was neck 
strain.

Received in October 1992 were lay statements from associates, 
family members and former fellow servicemen.  These 
statements generally indicated that the Veteran had been in 
sound health prior to service, he often went on sick call 
during basic training, and he returned from service 
experiencing kidney and back problems.

Private medical records received in October 1992 show that 
the Veteran was admitted to the Humana Hospital in July 1984 
for complaints of back pain which began in March 1984 
following a mining incident.  It was recorded that the 
Veteran was pulling on a pipe and fell backwards into a 
battery light and has since had progressively worse pain.  A 
lumbar myelogram and lumbar CT of the spine showed posterior 
central herniation of intervertebral discs at L-4/5 and L-
5/S-1, spinal stenosis L-3/4, and degenerative disc disease 
L-5/S-1.

At a June 1997 RO hearing, the Veteran stated that he had 
injured his low back about two or three months before 
service; that he began to have back pain immediately after 
starting basic training; that he felt back pain while 
shoveling sand; and that he continued to have low back pain 
during post-service years.  He maintained that, if a back 
disorder pre-existed service, such disorder was aggravated by 
the rigors of basic training. 

A hearing was held in October 1998, in Washington, D.C., at 
the Board of Veterans' Appeals.  The Veteran reiterated 
previously referenced statements and testimony regarding the 
development of his back disorder.  He acknowledged a pre-
service fracture of certain vertebrae of the spine, but 
claimed that his back condition was aggravated by the rigors 
of basic training.  He pointed out that his pre-service back 
condition was aggravated by a series of activities performed 
during basic training, rather than by a specific back injury.

In July 1999, Dr. J.K.S. prepared a statement in response to 
the Veteran's request to review his records and discuss the 
effect of 3 months boot camp on the Veteran's overall back 
condition.  Doctor S. did not indicate that he read any of 
the Veteran's prior medical records, and his recounting of 
the Veteran's medical history appears to be based solely on 
the Veteran's own statements.  According to Dr. S.: the 
Veteran "apparently had fractured the transverse processes 
of a couple of vertebrae three months prior to joining the 
army.  He had recovered sufficiently in the three months 
following the fractures to pass an Army physical.  He had 
written on the physical that he did have a prior back 
problem.  Apparently, while in boot camp, he had been given 
an assignment to shovel sand from one area to another.  In 
the process of shoveling this sand, he was mistreated by a 
drill instructor and his back pain was greatly exacerbated.  
It worsened to the point that it contributed to his current 
disability."  The Board notes that the Veteran's pre-
induction physical was performed prior to the injury in which 
he fractured his vertebra.  

Based on the above, Dr. S. concluded: "I would not doubt 
that the shoveling incident exacerbated his back pain given 
that the veteran had prior evidence of a back injury only 
three months before.  However, whether this contributes long 
term to his degree of disability, I cannot ascertain."

At a September 2001 travel Board hearing, the Veteran related 
that he had injured his low back in a forklift accident prior 
to service.  He stated that he entered military service about 
two to three months after the low back injury.  He indicated 
that his back trouble became worse because of the physical 
demands of basic training.  He stated that during basic 
training, he was assigned to a detail shoveling large amounts 
of sand with a heavy coal shovel.  He stated that he worked 
for about eight years in a coal mine after service, but 
pointed out that he performed electrical jobs that did not 
require heavy lifting.  He related that he now experiences 
episodes of temporary paralysis of the feet and toes because 
of pressure on the discs.

Examination in April 2003 revealed staggering gait and the 
appearance of severe pain.  The Veteran was in a wheelchair, 
which he indicated was needed for trips to the VA, but not at 
home.  X-rays of the lumbosacral spine showed marked 
degenerative disc disease (DDD) at L-5/S-1, and minor DDD 
elsewhere.  The diagnosis regarding the back was of DDD as 
stated above.

As to the back disorder, the examiner stated: "It is more 
likely than not that there was not an increase in severity of 
his back disorder while he was in the service.  This is also 
confirmed by his own Medical Board that took place in 1967 
after his very short time in the service.  Medical Board also 
agreed that it existed prior to service and there was not any 
evidence that it was aggravated by his active duty."

Received in March 2005 were further lay statements from 
associates, family members and former fellow servicemen.  
These statements include a statement from the Veteran's 
spouse reporting that the Veteran injured his back prior to 
service.  She stated that the Veteran's back condition 
worsened during his period of service and progressively more 
so following service.  The other statements generally 
indicated that the Veteran had been in sound health prior to 
service and he returned from service experiencing kidney and 
back problems.

In a letter dated in March 2005, Dr. P.M.C. reported that the 
Veteran has chronic low back pain due to degenerative disc 
disease that also resulted in pain radiating to the groin, 
thigh, and legs.  

On VA examination in September 2005, the Veteran reported 
that in service he was continuously on sick call for 
complaints referable to his back.  He reported that three 
months prior to service he had injured his back while driving 
a forklift that was struck by another forklift.  He said that 
as a result of this accident he sustained a fracture of three 
vertebrae in his back.  He said that when he went into the 
service he had to do pushups, situps, and run five to six 
miles at a time and that this "aggravated my back so much 
that I had a medical discharge."  The examiner noted that it 
was interesting that after the Veteran got out of service he 
was immediately able to work as a coal miner and after that 
drove an asphalt truck and then returned to work in the coal 
mines for two to three years.  The examiner asked the Veteran 
how he could be working at such heavy labor-type jobs and he 
said "I had to do something to make a living."  He further 
stated that he had an on-the-job injury in 1980 or 1981 
pulling on a bar.  The bar flipped and the battery "went up 
my back, injuring my back."  The Veteran described aching 
back pain radiating down the back of both legs to his toes.  
The examiner noted that he has had no surgery to his back.  
Following an extensive physical examination of the Veteran, 
the examiner concluded that the Veteran more likely than not 
had no permanent back disability caused by any activity in 
service.  He stated that in view of the Veteran's severe back 
problems prior to service, it is more likely than not that 
all of his problems that now exist existed prior to service 
and were not aggravated by anything that he was required to 
do while on active duty.  He added that it is more likely 
than not that the Veteran did not have any permanent 
aggravation of his back condition in service and was quickly 
boarded out of service to prevent any aggravation from 
happening.  He said as far as any problems that he had on 
active duty, it would be pure speculation on his part to say 
that it was due to natural progression but more likely than 
not was due to his previous back problems.  He stated that 
the Veteran's current back problems are not etiologically 
related to the Veteran's period of military service.  

In a February 2006 letter, Dr. C. stated that the Veteran's 
chronic low back pain and intermittent dysuria and hematuria 
"may be due to his back sprain and degenerative disc disease 
he had for many years since he was in military service 
resulting in radicular pain and resulting in above 
symptoms."

In July 2008, the Veteran's claims file was again reviewed by 
the VA examiner who had previously examined him in April 2003 
and September 2005.  The examiner remarked that previously, 
the Veteran had been evasive about his answers to the 
examiner's questions.  It was noted that it was difficult 
trying to get answers to specific questions from the Veteran.  
The examiner observed that the Veteran was hit by a forklift 
and fractured three vertebrae in his back before he entered 
active duty.  The Veteran said that he received a Workman's 
Compensation settlement.  It was also recorded that a drill 
instructor put his foot in the Veteran's back.  The examiner 
specifically noted that the Veteran's back disability clearly 
and unmistakably existed prior to service without undergoing 
aggravation in service.  

As noted above, further medical opinion is needed in this 
case.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination, performed by a 
physician other than the VA physician who 
examined him in April 2003 and September 
2005.  The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the report of 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The examiner is asked to identify all 
current low back disabilities.  The 
examiner is also asked to address the 
following questions: 

A. Did a back disability clearly and 
unmistakably exist prior to service?

B. If so, was any in-service increase 
in disability clearly and unmistakably 
due to natural progress, as opposed to 
activities during the Veteran's 
service?

C. If a back disorder clearly and 
unmistakably existed prior to service, 
are the spondylolysis and defects in 
the pars interarticularis at L-5 shown 
on IVP during service related to that 
pre-existing injury?  For example, are 
the problems noted at L-5 part of the 
pre-existing condition, an additional 
disability separate from the pre-
existing condition, etc. 

D. If the problems at L-5 during 
service noted above did not pre-exist 
service, is it at least as likely as 
not (i.e., there is at least a 50 
percent or greater probability) that 
any currently diagnosed back disability 
is related to the findings at L-5 
during service, as opposed to any pre-
existing low back disability.  

The physician should specifically consider 
and discuss the reports of pre-service 
fractured vertebra, the service treatment 
records, the previous VA medical 
examination reports, the July 1999 letter 
from Dr. S. and the February 2006 letter 
from Dr. C.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached in a 
printed (typewritten) report.

2.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.  Then, the RO should re-
adjudicate the issue of entitlement to 
service connection for a back disability.

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case and provide the Veteran and 
his attorney an appropriate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


